Appeal by defendant from a judgment of the County Court, Nassau County, rendered February 5, 1960, after a jury trial, convicting him of burglary in the second degree, assault in the second degree (2 counts) and criminally carrying concealed a loaded pisto'l, and sentencing him, as a third felony offender, to serve concurrent terms *964of 7½ to 30 years on the burglary count, 2½ to 10 years on each assault count and 3½ to 14 years on the concealed weapon count. Judgment affirmed. No opinion. Rolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.